Citation Nr: 1629479	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  11-33 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to April 1989.  He also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder.  He claims chronic back symptoms following injury during his period of active service from June 1987 to April 1989.  Additionally, he reports a back injury while working at McGhee Tyson Army National Guard following active service.

In an October 2011 statement of the case, the AOJ noted that treatment records from Dr. N.S. reflected that the Veteran was admitted to the hospital in March 2001, and that the Veteran was at that time on disability secondary to back pain from his work as an aircraft mechanic.  Those records do not appear to be in the claims file.  A remand is needed to attempt to obtain these records and associate them with the claims file.

Further, a remand is needed to obtain a complete copy of the Veteran's military personnel records.  The Veteran has stated that the service treatment records associated with the claims file are incomplete, and has indicated that he received treatment for his lower back several times throughout his active service.  See April 2012 VA Form 9.  While the service treatment records in the claims file reflect treatment over the course of the Veteran's service, only a January 1989 treatment record references low back pain.  While the RO requested records for a line of duty back injury, the National Personnel Records Center indicated no further records were found.  The Board notes, however, that his full military personnel records may contain relevant service treatment records that are not currently a part of his claims file.  

Finally, a remand is needed to obtain the Veteran's National Guard records.  From March 1996 to May 2002, the Veteran served in the Army National Guard of Tennessee as a helicopter repairman for either or both the First Squadron, 230th Cavalry Regiment and/or the Fourth Squadron 278th Cavalry Regiment in Louisville.  He reports a back injury while working at McGhee Tyson Army National Guard.  The October 2011 statement of the case indicates that the Veteran had back pain in March 2001 related to his work as an aircraft mechanic.  Thus, the AOJ must obtain complete Army National Guard records.
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and obtain a complete copy of the Veteran's active service military personnel records.  All attempts to obtain records should be documented in the claims folder.

2.  Follow the appropriate procedures for obtaining Army National Guard of Tennessee service medical and service personnel records for either or both the First Squadron, 230th Cavalry Regiment and/or the Fourth Squadron 278th Cavalry Regiment located in Louisville, Tennessee.  All attempts to obtain records should be documented in the claims folder.

3.  With the help of the Veteran as necessary, obtain any line of duty/worker compensation determinations pertaining to the Veteran's work at McGhee Tyson.

4.  With the help of the Veteran as necessary, attempt to obtain treatment records from Dr. N.S., including the March 2001 treatment records reflecting admission to a hospital for back pain.  Additionally, assist the Veteran in obtaining records from Dr. Charles A. Isham and Dr. Isber.

5.  After completing the above actions and considering any other developments discovered by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

